Citation Nr: 1645824	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-12 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  He died in August 2002.  The appellant is the Veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the VARO in Atlanta, Georgia. 

This matter was previously before the Board in December 2014, at which time it was remanded for further development of the record. 


FINDINGS OF FACT

The Veteran did not die on active duty prior to August 13, 1981, and he did not die from a disability incurred in or aggravated by service prior to August 13, 1981.


CONCLUSION OF LAW

The eligibility requirements for benefits under REPS have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.812 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In this case, although the appellant did not receive a VCAA letter addressing her claim for REPS benefits prior to the initial adjudication, in January 2009 she filed a VA Form 21-8924, "Application of Surviving Spouse or Child for REPS Benefits," demonstrating actual knowledge of what is needed to substantiate the claim. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The January 2009 VA Form 21-8924 included a description of the requirements for eligibility.  Accordingly, the Board finds that no prejudice to the appellant will result from the adjudication of the REPS benefits claim at this time.

Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Moreover, the Board finds that VA has complied with its duty to assist the appellant in the development of his claim.  VA has obtained the Veteran's complete service treatment records (STRs) and VA treatment records.

The Board notes that its previous remand instructions directed the RO to contact the appellant and obtain authorization for the release of certain private treatment records from St. Vincent's Hospital.  The RO complied with the directive by sending a letter, dated August 2015, to the appellant at her current address of record.  However, every piece of correspondence sent to the appellant since August 2015 has since been returned to VA as "undeliverable."  The VBMS claims file documents several unsuccessful attempts by the RO to verify the appellant's current address through her accredited representative. See Reports of Contact.  The RO alternatively sent a letter to her mother's home address (the Veteran's widow) but that letter was also returned as undeliverable.  To date, no response has been received from the appellant.  

Although the absence of the requested private treatment records is regrettable, the Board finds that VA adjudication of the appeal may go forward without these treatment records because the appellant had an obligation to assist VA in the development of her claims by providing those treatment records. See Wood v. Derwinski, 1 Vet. App. 190-192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."). See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Further, while VA has a duty to assist an appellant in the development of her claim, this duty is not limitless.  The burden is on the appellant to keep VA apprised of her whereabouts and, if she does not do so, VA is not obligated to "turn up heaven and earth" to find her. Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board thus finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf with respect to the private treatment records. See also Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that a medical opinion was not obtained in this case.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision. 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As explained in detail below, the record does not show any evidence of PTSD, hepatitis C, or AIDS prior to August 13, 1981, which is the basis for the claim.  Under these circumstances, VA's duty-to-assist doctrine does not require that an opinion be obtained. See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In this regard, there is no reasonable possibility that an opinion would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Applicable Law 

The Omnibus Budget Reconciliation Act of 1981, Public Law 97-35, 95 Stat. 841, eliminated certain benefits administered by the Social Security Administration (SSA), including most student benefits paid to children over the age of 18.  In order to preserve the eliminated benefits for certain children of deceased veterans, Section 156 of Public Law 97-377 (codified at 42 U.S.C. § 402) created REPS benefits, which included benefits payable to qualified unmarried post-secondary school students between the ages of 18 and 22.  These benefits were to be funded by the Department of Defense, but administered by VA using a mixture of VA and SSA eligibility criteria.  SSA eligibility criteria are used in order to put a claimant in approximately the same position he or she would have been but for the 1981 changes. 

In order to be eligible for payment of REPS benefits, it must first be established that a veteran died while on active duty prior to August 13, 1981, or that he died as a result of a service-connected disability which was incurred in or aggravated by active duty service prior to August 13, 1981. 38 C.F.R. § 3.812 (a)(2015).

Factual Background and Analysis

In this case, the appellant asserts that the Veteran's fatal hepatitis C pre-existed active duty service and that it was aggravated therein, prior to August 13, 1981. 

Considering the evidence in light of the governing legal authority, the Board finds that the claim for REPS benefits must be denied.

As observed above, the Veteran died in August 2002.  A September 2002 Amended Certificate of Death lists the immediate cause of death end-stage liver disease, due to (or as a consequence of) hepatitis C; other significant conditions contributing to death included posttraumatic stress disorder (PTSD) and acquired immunodeficiency disorder (AIDS).  

In pertinent part, during his lifetime, the Veteran was service-connected for PTSD, malaria, residuals of infectious mononucleosis, and residuals of upper respiratory tract infection.  

Service connection for the cause of the Veteran's death was awarded in a February 2004 rating decision; the accompanying codesheet listed AIDS as the sole "contributory" cause for the grant of service connection for cause of death ("Grant, SC Death, Contributory Cause of Death, acquired immunodeficiency disorder").  The narrative portion of the rating decision expressly considered hepatitis as the cause of death, but noted that there had been no treatment or diagnosis of hepatitis C in-service.  

The medical evidence of record shows that the Veteran was diagnosed with HIV/AIDS in 1999 and PTSD in 2000.  The appellant does not otherwise dispute the date of onset of these conditions.   

With respect to hepatitis C, as noted above, entitlement to service connection for the cause of the Veteran's death as due to hepatitis was expressly considered in the February 2004 rating decision and the claim was ultimately granted on the basis of AIDS (as a contributory cause of death).  No claim for service connection for hepatitis was submitted during the Veteran's lifetime.  There is no pre-service medical documentation of treatment for hepatitis C of record.  The Veteran's pre-induction examination was absent for complaints, treatment, or diagnoses referable to hepatitis C, and he denied any liver trouble on the contemporaneous Report of Medical History.  In a September 1968 clinical record, the Veteran reported a history of treatment for hepatitis C in 1967 (approximately 18 months prior) at St. Vincent's Hospital; notably, VA attempted to obtain these records with the assistance of the appellant's authorization but was unsuccessful. See VCAA Analysis.  The remaining service treatment records show active diagnoses and treatment for malaria and mononucleosis, but not hepatitis C.  The separation report is also silent as to complaints, treatment, or diagnoses referable to hepatitis C.  

Following separation, the Veteran underwent a VA examination in February 1982.  The examination reported noted a history of drug addiction/detox, beginning in the 1970's; the Veteran reported an in-service history of malaria.  There was no mention of hepatitis, either subjectively by the Veteran, or objectively by the medical examination/medical testing.  

Another VA examination was conducted in February 1984.  The report noted an in-service history of malaria and mononucleosis, as well as post-service problems with heroin use.  Hepatitis C was not documented, either historically or presently.  

Multiple VA examinations conducted in 2000 and 2001 are devoid of complaints, treatment, or diagnoses of hepatitis C. 

A July 2000 hepatitis C virus (HCV) viral load was negative and there was no hepatitis C antibody present.  A January 2001 VA primary care note reflects that the Veteran was "recently told by non-VA MD that he had hepatitis C."  The diagnosis was hepatitis C by history.  A December 2001 VA treatment note reflected "rule out drug induced hepatitis."  In March 2001, the Veteran tested positive for the hepatitis C antibody.  A January 2001 VA treatment noted reflected a positive history of needle born drug use (last use15 years prior) after service in Vietnam.  He was ultimately diagnosed with chronic hepatitis C and treated for such up until the time of his death. 

After reviewing the evidence of record, the Board finds that the appellant has not established eligibility for REPS benefits.  

As an initial matter, the evidence does not reflect that the Veteran died while on active duty prior to August 13, 1981; thus, REPS benefits cannot be granted on this basis. 38 C.F.R. § 3.812 (a)(2015).

Further, the medical evidence of record shows that the Veteran was diagnosed with HIV/AIDS in 1999 and PTSD in 2000.  As the onset of these service-connected disabilities was well after August 13, 1981, they cannot serve as the basis for the grant of REPS benefits.  The appellant has not asserted otherwise.  

With respect to hepatitis C, the Board again notes that no claim for service connection for hepatitis C was made during the Veteran's lifetime, and the grant of service connection for the cause of his death was based solely on AIDS as a contributory cause.  Moreover, there is no medical evidence or opinion of record indicating that hepatitis C developed prior to August 13, 1981.  Indeed, although a 1968 service treatment record noted a pre-service history of hepatitis C (which was based on the Veteran's own report, and not diagnostic testing), there is no independent basis in the record to substantiate the account of such.  Indeed, service treatment records, to include the entrance/pre-induction and separation examinations, are otherwise silent as to complaints, treatment, or active diagnoses of hepatitis C, or diagnostic testing confirming hepatitis C, or the hepatitis C virus/antibody.  VA examinations conducted throughout the 1980's do not document hepatitis C diagnoses, nor do they note a prior medical history of hepatitis C.  The Veteran reported a positive history of intravenous drug use beginning after service; he was diagnosed with HIV/AIDS stemming from IV drug use in 1999; a July 2000 VA HCV screening was negative for the hepatitis C antibody; and a 2001 VA treatment note reflected that the Veteran had only "recently" been diagnosed with hepatitis C. 

Thus, as there is no evidence that the disorders in question were incurred prior to August 13, 1981, entitlement to REPS benefits is not established.  The Board has considered the benefit of the doubt doctrine, but as the evidence is not in relative equipoise, such doctrine is not applicable in this case. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In so finding, the Board acknowledges the appellant's assertions that the Veteran's hepatitis C had its onset prior to service, and thus, prior to August 13, 1981.  A layperson may offer competent evidence on a medical matter (such as with respect to an observable disability, or one perceived through another one of the five senses).  Here, however, the matter of the onset of the Veteran's hepatitis C is complex in nature, and is based on internal processes and diagnostic testing not observable to the human eye.  Thus, questions of diagnosis and etiology of such a disability is only within the province of individuals with special knowledge, training, and experience. See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011). See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the appellant, a layperson, is not shown to have such special knowledge, training, and experience to competently provide an opinion as to when the Veteran's hepatitis C, or any other relevant disorder, had its onset.

ORDER

The appeal for special allowance benefits under 38 U.S.C.A. § 1312, the Restored Entitlement Program for Survivors (REPS), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


